Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00847-CV

                           IN THE INTEREST OF S.E.S., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02682
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED May 30, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice